Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on March 12th, 2021 as a reply to the non-final office action mailed on December 15th, 2021.
No claim has been cancelled or added;
Claims 1-18 are pending;
Claims 1-18 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on March 12th, 2021 have been carefully considered but deemed unpersuasive in view of the following new rejection rationale provided below.  
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The amendment to the title has been accepted and entered.
Regarding the rejection of claims under 35 U.S.C. 102(a)(2), Applicant’s arguments have been considered and the following are Examiner’s responses.
Applicant first argued that the claims have been amended to recite "user identifier" and "public social network identifier" where user identifier subscribes to public social network identifier, which the reference Pourfallah does not teach. 

Regarding the rejection, Applicant further pointed to Fig. 10C of the reference Pourfallah and argued that the H-Collect server in Pourfallah is shared by multiple hospitals while the hospital server in the instant invention is dedicated to one hospital, therefore Pourfallah's H-Collect server does not teach the hospital server in the claims. 
In response, Examiner’s position is that Applicant’s argument about the hospital server is not reflected in the amended claim 1, as no language in the claim would lead one into interpreting that the hospital server is dedicated to a specific hospital.
Furthermore, Applicant argued that the H-Collect server in Pourfallah communicates with social network over an API therefore does not teach or suggest “associating the hospital server and the user terminal with the public social network identifier and the user identifier on the social network platform, respectively.
To this argument, Examiner’s response is that the instant application showed in Fig. 1 that the Information Exchange server (i.e. the social media network) is separate from the hospital server, therefore they must communicated through some kind of API.  This figure would render Applicant’s argument moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al. (U.S. 2012/0239560, hereinafter referred to as “Pourfallah”).
Regarding claim 1, Pourfallah An information exchange server for supporting hospital visits using a social network platform (Pourfallah, Figs. 10A-10C, 11A-11D and [0244-0262] disclosed social network servers 1004a that supports healthcare servers 1003a to perform medical billing transcation) comprising: 
One or more processors; and
memory storing instructions that can be executed by the one or more processors for:
executing the social network platform having a public social network identifier and a user identifier (Pourfallah, Fig. 10A, step 1, “pay my February bill to @St Johns Hospital”; [0045], “social contact "St John's Hospital"”. Said @St Johns Hospital is a public social network identifier), wherein the user identifier subscribes to the public social network identifier and is a social network contact of the public social network identifier (Pourfallah, [0253] disclosed a listing of user social data 1028 that show a user named John Smith who has “St John’s Hospital” as his social contact over the social network; Pourfallah  also disclosed in [0232] that “A sign-up function 8606 of map 8600 provides small businesses an entry point for having a social media page in the social network”);
associating the hospital server and the user terminal with the public social network identifier and the user identifier on the social network platform, respectively, the hospital server being distinct from the information exchange server (Pourfallah, [0281, 0282, 283] and Fig. 14A disclosed an example where a patient of the Acme Medical Group can pay their healthcare balance due bill by using a FaceBook application. Said disclosure, combined with the disclosure in Fig. 10A, step 1, “pay my February bill to @St Johns Hospital”, would have made it obvious that the H-server and the user terminal 103 in Fig. 1 is associated with the public social network identifier @St Johns Hospital over social network 1004a).
receiving from the hospital server associated with the public social network identifier,  hospital visit indication information of a user associated with the user terminal according to hospital visit information of the user for indicating a current to-be-performed hospital visit step of the user, the hospital visit information further including at least one of a to-be-conducted hospital visit item, fee information about a to-be-conducted hospital visit item, a conducted hospital visit item, and result information about a conducted hospital visit item (Pourfallah, Fig. 1C and [0044-0046] disclosed that the healthcare provider may generate a medical bill 106a; Fig. 1C disclosed a sample bill that includes user identifier, billing code for the healthcare service that was provided, and fee information “Co-Pay” and “Amount Due”) and 
the hospital visit indication information to the information exchange server based on a user identifier of the user at the social network platform (Pourfallah, Fig. 14C and [0228-0292] disclosed patient information through a FaceBook page of the Acme Medical Group doctor-patient portal.  This portal provides secure Acme Medical Group Doctor-Patient information eXchange (AMG-DP-X), as represented at reference no. 1478.  Reference no. 1460 shows a line that is rendered so as to be pre-populated with the FaceBook Navigation Link that was received and followed by the patient in order to pay the Acme Medical Group balance due bill, namely navigation link "ZZZ-999-ZZZ-999".”; the FaceBook server that hosts the FaceBook page shown in Fig. 14C, along with the H Collect server, form an exchange server); 
sending the hospital visit indication information to the user terminal based on the user identifier of the user (Pourfallah, Fig. 14A-14C and [0228-0292] disclosed a FaceBook page shown to John Smith, implying that the FaceBook sever sent the page to John Smith); and 
enabling display of the hospital visit indication information on an information exchange interface that is between the user identifier and the public social network identifier (Pourfallah, Fig. 14A-14C and [0228-0292]).  
	Claim 7 recites substantially the same subject matter as claim 1, in method form rather than system form; therefore claim 7 is rejected under the same rationale as claim 1.
Claim 13 recites substantially the same subject matter as claim 1, in computer-readable storage medium form rather than system form; therefore claim 13 is rejected under the same rationale as claim 1.
Regarding claims 2, 8 and 14, Pourfallah disclosed the subject matter according to claims 1, 7 and 13, respectively. 
Pourfallah further disclosed wherein the hospital server is further configured to: (i) receive registration request information of the user, the registration request information comprising at least the user identifier (Pourfallah, Fig. 4A and [0108-0110]), and (ii) generate the hospital visit information of the user based on the user identifier carried in the registration Pourfallah, Fig. 5C and [0146] disclosed the information displayed to the registered user John Smith).  
Regarding claims 3, 9 and 15, Pourfallah disclosed the subject matter according to claims 1, 7 and 13, respectively. 
Pourfallah further disclosed wherein the hospital server is further configured to: (i) establish a binding relationship between the hospital visit information of the user and the user identifier of the user (Pourfallah, Figs. 1C and 5C disclosed medical bill information that reflects a binding relationship between the healthcare provider and the user”) and (ii) invoke a hospital visit indication information sending port according to the binding relationship, to send the hospital visit indication information to the information exchange server in a form of a template message (Pourfallah, [0264], “pay command rules/templates”).  
Regarding claims 4, 10 and 16, Pourfallah disclosed the subject matter according to claims 1, 7 and 13, respectively. 
Pourfallah further disclosed wherein the hospital server is configured to: 
when the hospital visit information of the user comprises fee information about a to-be-conducted hospital visit item, generate hospital visit indication information according to the fee information about the to-be-conducted hospital visit item (Pourfallah, Figs. 6A, 6B and [0156-0159] disclosed a user may request medical service and received estimated cost); and 
after receiving payment completion confirmation information, update the hospital visit information of the user according to the payment completion confirmation information (Pourfallah, [0100], “Upon the transaction, the account sponsor 370 may generate a notification of the remaining balance 371 and send it to the user 372.  In one implementation, the balance updates may be performed periodically”).  
Regarding claims 5, 11 and 17, Pourfallah disclosed the subject matter according to claims 1, 7 and 13, respectively. 
Pourfallah further disclosed wherein the information exchange server is configured to: 
receive a payment request of the user after sending the hospital visit indication information to the user terminal, wherein the payment request comprises payment verification information (Pourfallah, Fig. 3D, step 357, “Receive Payment Request”); 
perform verification on the payment request of the user according to the payment verification information (Pourfallah, Fig. 3D, step 355, “Retrive Waller/Card information and routing destination”); 
initiate a money transfer operation according to the user identifier of the user and the public social network identifier of the specified hospital when the verification of the payment request of the user succeeds (Pourfallah, Fig. 3D, step 359-362, “proceed with Financial card transaction”); and 
send payment completion confirmation information to the hospital server after the money transfer operation is completed, so that the hospital server updates the hospital visit information of the user according to the payment completion confirmation information (Pourfallah, Fig. 3E, step 368, “Fund Transfer” to Healthcare provider and step 371, “generate a notification of remaining balance 371”).  
Regarding claims 6, 12 and 18, Pourfallah disclosed the subject matter according to claims 1, 7 and 13, respectively. 
Pourfallah further disclosed wherein the information exchange server is further configured to: 
Pourfallah, Figs. 4A, 4B and [0108-0122]; [0226], “a patient may submit user credentials to register 806 with the H-Collect platform.”), 
wherein the registration request information comprises at least the user identifier (Pourfallah, [0120], “a user 402 may submit a healthcare sponsor account information 405 (e.g., a FSA/HSA/LOC account number, Medicare/Medicaid insurance ID, and/or the like)”), and the registration request information is used for enabling the hospital server to generate the hospital visit information of the user according to the registration request information based on identity information carried in the registration request information (Pourfallah, [0227], “the patient may receive a bill from his healthcare provider 810.”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        3/23/2021